Title: To Thomas Jefferson from George Washington, 8 April 1784
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon April 8th. 1784.

If with frankness, and the fullest latitude of a friend, you will give me your opinion of the Institution of the Society of Cincinnati, it would confer an acceptable favor upon me. If to this opinion, you would be so obliging as to add the sentiments, or what you suppose to be the Sentiments of Congress respecting it, I would thank you.
That you may have the best Materials on which to form a judgment, I send you a copy of the proceedings of the Society. Consequent of their choice of Me for President Pro. Tem. and the direction therein, I sent the Institution to the French land and Naval Commanders, and to the Marqs. de la Fayette, as the Senior French Officer in the American Army, whose proceedings thereon I also enclose to you.
These Papers you will please to retain (for fear of accidents) ’till I shall have the pleasure (the Week after next) of seeing you in Annapolis on my way to Philadelphia; whither this, and other business, will take me; but the sooner I could receive your Sentiments on this Subject the more pleasing they would be to me.
The Pamphlet ascribed to Mr. Burke has I am told had its effect. People are alarmed, especially in the Eastern States. How justly, or how contrary to the avowed principles of the Society and the purity of their Motives, I will not declare, least it should appear that I wanted to biass you[r] judgment rather than to obtain an opinion, which, if you please, might be accompanied with sentiments (under the information here given) respecting the most eligable measures to be pursued by the Society at their next meeting.
You may be assured Sir, that to the good opinion, alone, which I entertain of your abilities and candor, this liberty is to be attributed; and I can truly add, that with very great esteem & regard I am Dr Sir Yr. Most Obt. Hble Servt,

Go: Washington

P.S. I was on the point of closing this Letter, when Mr. Hogendorff put your favor of the 6th. into my hands.

